t. Order unanimously reversed and proceeding dismissed, without costs of this appeal to either party. Memorandum: Special Term directed the Commissioner of Motor Vehicles to hold a hearing on petitioner’s application for reinstatement of his driver’s license. The court was without power to so direct (Matter of Muscarella v. Macduff, 281 App. Div. 565). The other question presented, that is, whether the Commissioner had authority to deny petitioner the right to reapply before April 1, 1960, we do not reach. Although this appeal has been processed promptly by the parties and by this court, this question has now become academic 'by lapse of time. (Appeal from order of Onondaga Special Term granting petitioner’s application, vacating the denial of his application for driver’s license, and making other directions.) Present-— Williams, P. J., Bastow,. Goldman, Halpern and McClusky, JJ. [20 Misc 2d 452.]